Title: From Thomas Jefferson to Benjamin Holland and Peter Mackie, 27 May 1793
From: Jefferson, Thomas
To: Holland, Benjamin,Mackie, Peter



[Gentle]men
Philadelphia May 27. 1793.

Your memorial claiming a part of the cargo on board the brigantine Little Sarah, a British vessel taken by the French frigate L’Embuscade, having been referred to the Attorney General of the US. I now inclose you a copy of his answer by which you will perceive it to be his opinion that you are not entitled to restitution. I have therefore rendered you the only service which the nature of the case admits, by a prompt attention and answer to your application. With wishes that it could have been more satisfactory, I am, Gentlemen, your most obedt. [& most] humble servt

Th: Jefferson

